DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 2-13 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 4) a device for protecting a user's nose from solar radiation comprises a cover part, wherein the cover part has an inner surface provided with a plurality of inwardly projecting elements which form a spacing between the cover part and a surface of a user's nose, thus promoting an air circulation between the cover part and the surface of the user's nose; (claim 6) a device for protecting a user's nose from solar radiation comprises a cover part, wherein the cover part has a plurality of inwardly projecting elements which provide a spacing between the cover part and a surface of a user's nose, thus promoting an air circulation between the device and a surface of the user's nose; (claim 12) a device for protecting a user's nose from solar radiation comprises a cover part, wherein the cover part has an inner surface provided with a plurality of inwardly projecting elements which form a spacing between the cover part and a surface of a user's nose, thus promoting an air circulation between the cover 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TUYEN TRA/Primary Examiner, Art Unit 2872